       Case 4:20-cv-01454-LPR Document 10 Filed 02/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

JAMES JONES                                                        PLAINTIFF

V.                      CASE NO. 4:20-CV-1454-LPR

GANN, et al.                                                    DEFENDANTS

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 3rd day of February, 2021.



                                           ________________________________
                                           LEE P. RUDOFSKY
                                           UNITED STATES DISTRICT JUDGE
